Mr. Chief Justice Hollerich delivered the opinion of the court: The Village of Deerfield, a municipal corporation, seeks an award in the amount of Eight Hundred Thirty-two Dollars and Eighty-three Cents ($832.83), being the amount paid by it to the respondent as a tax on gross sales of water made by claimant during the period from September 10th, 1935 to February 6th, 1937, inclusive, pursuant to the provisions of an Act entitled “An Act in Relation to a Tax Upon Persons Engaged in the Business of Transmitting Telegraph or Telephone Messages, or of Distribution, Supplying, Furnishing or Selling Water, Gas or Electricity,” approved June 27th, 1935, commonly known as The Public Utility Tax Act (SmithHurd Ill. Rev. Stat. 1935, Chap. 120, sec. 440 et seq). Such Act was declared unconstitutional by the Supreme Court of this State in the case of City of Chicago vs. Ames, 365 Ill. 529, and claimant contends that the payments made by it as aforesaid were made under a mistake of law, and under the provisions of Section 445 of the aforementioned Public Utility Tax Act, should be refunded. The Attorney General has moved to dismiss the claim, and the case now comes before the court on such motion. The identical question here involved was before this court in the case of City of Oglesby vs. State, No. 3097, decided at the November Term, 1938, in which case we held that the claimant was not entitled to a refund of the payments made by it. The facts in that case were similar to the facts here involved; the case was fully considered by the court, and the rule there laid down governs us in the decision of this case. For the reasons set forth in the case of City of Oglesby vs. State, ante, the motion of the Attorney General must be sustained and the case dismissed.